DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sunwoo Lee (Reg. No. 43,337) on 05/24/2022.

The application has been amended as follows:
Claim 1.  (Currently Amended)  A display device, comprising:
pixel electrodes disposed in an opening area of each sub-pixel;
common electrodes having at least a region overlapping with 
gate lines each extending along a first direction in non-opening area surrounding the opening area and transmitting a gate signal to the pixel electrodes;
data lines each extending along a second direction different from the first direction in the non-opening area and transmitting a data signal to the pixel electrodes; 
dummy lines each overlapping with the data lines in the non-opening area; and 
sensing lines each overlapping with the data lines and transmitting a common voltage or a touch scan voltage to the common electrodes,
wherein each of the common electrodes is disposed in each of touch blocks including a plurality of sub-pixels, 
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode, and 
wherein at least one of the dummy lines is not electrically connected to the pixel electrodes, the common electrodes, the gate lines, the data lines and the sensing lines.
Claim 10. (Currently Amended)  A display device, comprising:
a substrate on which opening areas and a non-opening area surrounding the opening areas are defined;
a first conductive layer disposed on the substrate and including gate lines each extending along a first direction in the non-opening area;
a second conductive layer disposed on the first conductive layer and including data lines each extending along a second direction different from the first direction in the non-opening area;
dummy lines disposed on the second conductive layer and each overlapping with the data lines in the non-opening area;
common electrodes disposed on the second conductive layer in the opening area;
pixel electrodes disposed on the common electrodes in each of the opening area of each sub-pixel; and
sensing lines each extending along the second direction and overlapping with the data lines in the non-opening area and transmitting a common voltage or a touch scan voltage to the common electrodes,
wherein each of the common electrodes is disposed in each of touch blocks including a plurality of sub-pixels, 
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode, and
wherein at least one of the dummy lines is not electrically connected to the pixel electrodes, the common electrodes, the gate lines, the data lines and the sensing lines.
Claim 16. (Currently Amended)  A display device, comprising:
a display panel in which a plurality of sub-pixels, common electrodes each disposed corresponding to one or more of the plurality of sub-pixels, and pixel electrodes of which at least a region overlapping with the common electrode are disposed;
a gate driving unit applying a gate signal to the sub-pixels;
a data driving unit applying a data signal to the sub-pixels; and
a touch driving unit applying a common voltage or a touch scan voltage to the common electrodes, wherein the display panel includes:
gate lines transmitting the gate signals to the pixel electrodes;
data lines transmitting the data signals to the pixel electrodes;
dummy lines overlapping with the data lines and electrically connected to at least one of the common electrodes; 
wherein each of the common electrodes is disposed in each of touch blocks including at least two sub-pixels, 
wherein at least one of the dummy lines disposed between two adjacent touch blocks is electrically connected to adjacent common electrode, and
wherein at least one of the dummy lines is not electrically connected to the pixel electrodes, the common electrodes, the gate lines, the data lines and the sensing lines.

Allowable Subject Matter
Claims 1-6, 10-12, 16-18, 21-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combined amended limitations of independent claims 1, 10 and 16. The dependent claims 2-6, 11-12, 17-18, 21-22 and 24 are allowed for at least the same reason indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622